Citation Nr: 0604274	
Decision Date: 02/15/06    Archive Date: 02/28/06

DOCKET NO.  01-00 357A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
hypertension.

2.  Entitlement to a rating in excess of 10 percent for 
degenerative joint disease (DJD) of the right shoulder.

3.  Entitlement to a rating in excess of 10 percent for DJD 
of the left shoulder.

4.  Entitlement to a rating in excess of 20 percent for DJD 
of the lumbar spine.

5.  Entitlement to a rating in excess of 10 percent for 
sinusitis.

6.  Entitlement to an effective date earlier than November 
19, 2003, for the grant of a 10 percent rating for sinusitis.

7.  Entitlement to a compensable rating for DJD of the 
ankles.

8.  Entitlement to a compensable rating for DJD of the knees.

9.  Entitlement to service connection for bilateral hearing 
loss.

10.  Entitlement to service connection for headaches.

11.  Entitlement to service connection for hiatal hernia.

12.  Entitlement to service connection for a respiratory 
disability as secondary to an undiagnosed illness.

13.  Entitlement to service connection for bronchitis.

14.  Entitlement to service connection for degenerative disc 
disease (DDD) of the cervical spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from January 1988 to November 
1999.

Initially, the Board of Veterans' Appeals (Board) notes that 
in his original claim on appeal, the veteran sought an 
initial rating in excess of 10 percent for his lumbar DJD, a 
compensable rating for his sinusitis, a compensable rating 
for his hypertension, and compensable ratings for his left 
and right shoulder disabilities.  Thereafter, a December 2000 
rating decision increased the rating for the veteran's 
hypertension to 10 percent, effective from November 1999, and 
the rating for DJD of the left shoulder to 10 percent, 
effective from November 1999.  A February 2003 rating action 
also increased the rating for lumbar DJD to 20 percent, 
effective from November 1999, and the rating for DJD of the 
right shoulder to 10 percent, effective from November 1999.  
The veteran has continued his appeal as to all of these 
issues.

The Board further notes that as will be explained more fully 
with respect to the veteran's claim for an effective date 
earlier than November 19, 2003, for a 10 percent rating for 
sinusitis, the Board finds that the overall record reflects 
that the veteran filed a timely appeal of the initial rating 
action that assigned the ratings in dispute, and that the 
Department of Veterans Affairs (VA) is therefore required to 
consider entitlement to increased ratings from the effective 
date of service connection.  Fenderson v. West, 12 Vet. 
App. 119 (1999).

The issues of entitlement to an increased evaluation for 
hypertension and service connection for bilateral hearing 
loss, hiatal hernia, and DDD of the cervical spine are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the regional office (RO) via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  DJD of the right shoulder is manifested by symptoms in an 
unexceptional disability picture that are not productive of 
more than slight limitation of motion with pain.

2.  DJD of the left shoulder is manifested by symptoms in an 
unexceptional disability picture that are not productive of 
more than slight limitation of motion with pain.

3.  DJD of the lumbar spine is manifested by symptoms in an 
unexceptional disability picture that are not productive of 
more than moderate limitation of motion and pain.

4.  The veteran's sinusitis is not productive of three or 
more incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or more than six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  There is also no evidence of surgical 
intervention or symptoms in an unexceptional disability 
picture.

5.  The record does, however, reflect that the veteran has 
continually prosecuted an appeal based on the filing of the 
original claim for service connection for sinusitis, and that 
during the pendency of the veteran's claim, his sinusitis has 
been characterized by symptoms of one or two incapacitating 
episodes per year requiring prolonged (lasting four to six 
weeks) antibiotic treatment, or; three to six non-
incapacitating episodes per year of sinusitis characterized 
by headaches, pain, and purulent discharge or crusting.

6.  DJD of the ankles has been manifested by symptoms in an 
unexceptional disability picture that are productive of 
slight limitation of motion and pain.

7.  DJD of the knees has been manifested by symptoms in an 
unexceptional disability picture that are productive of 
slight limitation of motion and pain.

8.  The evidence of records does not demonstrate a diagnosis 
of headaches, other than in association with the veteran's 
already service-connected sinusitis, which can be related to 
active service.

9.  A respiratory disorder has not been related to active 
service, directly, or on a presumptive basis.

10.  Bronchitis has not been related to active service.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for DJD 
of the right shoulder have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.321, 4.7, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code 5003, 5201 (2005).  

2.  The criteria for a rating in excess of 10 percent for DJD 
of the left shoulder have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.321, 4.7, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code 5003, 5201 (2005).

3.  The criteria for a rating in excess of 20 percent for DJD 
of the lumbar spine have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 3.321, 4.7, 4.71a, Diagnostic Code 
5293 (2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5292, 5293, 5295 (2005), 5235-5243 
(effective September 26, 2003).

4.  The criteria for a disability rating in excess of 10 
percent for sinusitis have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.321, 4.7, 4.97, Diagnostic Codes 
6514 (2005).

5.  The criteria for an effective date of November 30, 1999 
for an evaluation of 10 percent for the veteran's sinusitis 
have been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. 
§ 3.400 (2005).

6.  The criteria for a 10 percent, but not greater, rating 
for DJD of the right ankle have been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.321, 4.7, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5003, 5271 (2005).

7.  The criteria for a 10 percent, but not greater, rating 
for DJD of the left ankle have been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.321, 4.7, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5003, 5271 (2005).

8.  The criteria for a 10 percent, but not greater, rating 
for DJD of the right knee have been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.321, 4.7, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5003, 5257, 5260 (2005).

9.  The criteria for a 10 percent, but not greater, rating 
for DJD of the left knee have been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.321, 4.7, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5003, 5257, 5260 (2005).

10.  Headaches other than as association with service-
connected sinusitis were not incurred in active service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2005).

11.  A respiratory disorder is not secondary to undiagnosed 
illness and was not otherwise incurred during active service.  
38 U.S.C.A. §§ 1110, 1131, 1117 (West 2002); 38 C.F.R. 
§§ 3.303, 3.317 (2005).

12.  Bronchitis was not incurred in active service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

At the outset, the Board notes that this matter has been 
developed pursuant to the guidelines established in the 
Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2005) (VCAA).  In this 
regard, the claims file reflects that the veteran has been 
advised on multiple occasions of the evidence necessary to 
substantiate his claims.

First, in the November 1999 rating decision that assigned the 
original ratings for the veteran's lumbar DJD, sinusitis, and 
DJD of the shoulders, knees, and ankles, the veteran was 
advised that medical evidence did not warrant evaluations 
higher than the 10 percent rating assigned for the low back 
and the noncompensable ratings assigned for the remaining 
disabilities.  

The December 2000 rating decision increased the rating for 
the left shoulder based on limitation of motion with pain.  
This decision and the December 2000 statement of the case 
continued the ratings previously assigned for the remaining 
disabilities based on the finding that the evidence still did 
not warrant increased ratings.  

Thereafter, a July 2002 letter to the veteran advised the 
veteran of the RO's efforts to locate the veteran's claims 
file and/or reconstruct the file, and the evidence necessary 
to substantiate his claims for service connection for 
headaches and a respiratory condition.  It also advised him 
of the respective obligations of VA and the veteran in 
obtaining this evidence.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

A January 2003 rating decision then denied the claims for a 
rating in excess of 10 percent for DJD of the left shoulder 
and entitlement to service connection for a respiratory 
condition as an undiagnosed illness and headaches, finding 
that the evidence did not show that his left shoulder 
disorder had worsened in severity, and that there was no 
current diagnosis of respiratory disability or headaches.

A February 2003 supplemental statement of the case then 
increased the evaluations for the veteran's DJD of the low 
back and right shoulder to 20 and 10 percent, respectively, 
finding that evidence demonstrated moderate limitation of 
motion of the lumbar spine some limitation of motion with 
pain in the right shoulder.  On the other hand, the RO 
continued to find that slight limitation of motion of the 
ankles and knees still did not warrant compensable ratings.

Thereafter, a May 2003 letter advised the veteran of the 
evidence necessary to substantiate his claim for service 
connection for bronchitis and the respective obligations of 
VA and the veteran in obtaining such evidence.  Id.  A 
similar letter was provided to the veteran by the RO with 
respect to the claim for an increased evaluation for 
sinusitis in August 2003.  

A January 2004 rating decision denied the claim for service 
connection for bronchitis, noting that while there was a 
current finding of bronchitis, it had not been linked to 
service or the veteran's service-connected sinusitis.  

The March 2004 statement of the case continued the 10 percent 
rating for the left shoulder disability and the denial of the 
service connection claims for a respiratory disorder and 
headaches, essentially on the same basis as indicated in the 
January 2003 rating decision, with the exception that while 
it now conceded that there was arguably evidence of a 
respiratory disability, i.e., sleep apnea, this condition had 
not been linked to service by competent medical evidence. 

A March 2004 rating decision increased the rating for 
sinusitis to 10 percent, effective from November 19, 2003, 
noting that the evidence did not support such a rating prior 
to that date.

In yet another VCAA notice letter, dated in February 2005, 
the veteran was again advised of the evidence necessary to 
substantiate his claims for increased ratings for sinusitis 
and DJD of the lumbar spine, shoulders, ankles, and knees, 
and entitlement to service connection for a respiratory 
disorder and headaches.  He was also again advised of the 
evidence that VA would obtain and the evidence the veteran 
was expected to obtain.  Id.  

Finally, June 2005 supplemental statements of the case 
continued the denial of the claims, finding that additional 
evidence did not warrant increased evaluations or the 
establishment of service connection for any other disability.

While there is no communication that specifically notified 
the veteran of the evidence needed to substantiate 
entitlement to an earlier effective date for an increased 
evaluation, the effective date issue is a "downstream" issue 
from that of entitlement to the benefit.  Grantham v. Brown, 
114 F. 3d 1156 (1997).  VA's General Counsel has held that VA 
is not required to provide §5103 (a) notice with regard to 
"downstream issues."  VAOPGCPREC 8-2003 (December 22, 2003); 
cf. Houston v. Principi, 17 Vet App 195, 202 (2003).  The 
Board is bound by the General Counsel's holding.  38 U.S.C.A. 
§ 7104 (c) (West 2002).  The Board has also determined that 
the current 10 percent rating is assignable from the earliest 
date possible, so to this extent, any failure to notify or 
develop the claim pursuant to the VCAA cannot be considered 
prejudicial to the veteran.

Although the majority of the VCAA notice letters came after 
the initial rating decisions that denied the claims, and did 
not specifically request that the appellant provide any 
evidence in the appellant's possession that pertained to the 
claims as addressed in Pelegrini v. Principi, 18 Vet. 
App. 112 (2004); as demonstrated from the foregoing 
communications from the RO, the Board finds that appellant 
was otherwise fully notified of the need to give to VA any 
evidence pertaining to his claims.  All the VA requires is 
that the duty to notify under the VCAA is satisfied, and the 
claimants are given the opportunity to submit information and 
evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. 
Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 
(harmless error).  

The Board further notes that the veteran has been provided 
with the applicable law and regulations, and there is no 
indication that there are any outstanding pertinent medical 
reports or records that have not been obtained or that are 
not sufficiently addressed in documents or records already 
associated with the claims file.  In addition, neither the 
veteran nor his representative has indicated any intention to 
provide any additional evidence in support of the veteran's 
claims.

Finally, as was noted with respect to the veteran's earlier 
effective date claim, to the extent the Board has granted 
certain claims, any failure to notify and/or develop these 
claims under the VCAA cannot be considered prejudicial to the 
veteran.

Consequently, based on all of the foregoing, the Board finds 
that remand of these claims for further notice and/or 
development under the VCAA would be an unnecessary use of VA 
time and resources.

There continue to be missing service medical records due to 
the loss of the veteran's original claims file.  Service 
medical records that are currently of record date from 
November 1990.  At that time, the veteran complained of back 
pain.  There were back complaints again in December 1990.  In 
June 1991, there was an assessment of upper respiratory 
infection.  In February 1995, it was noted that examination 
of the lungs was positive for wheezing, rales, and rhonchi.  
The assessment included pneumonia and sinusitis.

The history of the veteran's service-connected disabilities 
shows that service connection for sinusitis and DJD of the 
lumbar spine, shoulders and ankles was originally granted by 
a November 1999 rating action, at which time the veteran's 
lumbar spine DJD was assigned a 10 percent rating and the 
remaining disabilities were rated as noncompensable.  This 
decision was based in part on an April 1999 VA general 
medical examination during service that revealed the 
veteran's report of a lower back injury during service in 
April 1988, in addition to magnetic resonance imaging (MRI) 
findings of DJD of the right facet joint at L5-S1 in March 
1999, and bone scan findings consistent with osteoarthritic 
changes of the knees, ankles, and shoulders.  The veteran 
also reported a right ankle twisting injury in 1988, numbness 
in the right leg beginning in 1992, a diagnosis of 
insufficient sleep syndrome in March 1999, and occasional 
sneezing and sinus congestion and pressure.  Examination of 
the nose and sinuses revealed negative findings.  
Auscultation of the lung fields revealed the lungs to be 
clear bilaterally.  Examination of the shoulders revealed no 
evidence of increased discomfort with motion, forward flexion 
from 0 to 180 degrees, extension to 50 degrees, internal and 
external rotation to 90 degrees, abduction to 180 degrees, 
and adduction to 50 degrees.

Examination of the knees revealed no swelling or 
inflammation.  The joints were stable and range of motion 
revealed flexion from 0 to 130 degrees.  Examination of the 
feet and ankles revealed no evidence of tenderness or 
instability, with dorsiflexion to 20 degrees, plantar flexion 
to 45 degrees, inversion to 30 degrees, and eversion to 20 
degrees.  Examination of the back revealed no evidence of 
increased discomfort with motion, with flexion to 90 degrees, 
extension to 30 degrees, rotation to 30 degrees, bilaterally, 
and flexion to 35 degrees, bilaterally.  Neurological 
examination revealed negative findings.  The diagnoses 
included DJD of the lumbar spine (by MRI dated in March 
1999), DJD both ankles (by bone scan dated in February 1999), 
history of left shoulder pain with DJD of both shoulders 
(bone scan dated in February 1999), history of chronic 
fatigue due to insufficient sleep syndrome (per sleep lab 
evaluation in March 1999), and history of colds and frequent 
sinus and nasal congestion, with no disease found currently.  
The examiner further commented that there was no evidence of 
an "undiagnosed illness."

Military hospital records from October 1999 reflect that the 
veteran's complaints included sinus headaches, coughing, 
dizziness, diarrhea, and blood streaks with the blowing of 
his nose.  The assessment was upper respiratory infection and 
sinusitis.

Military hospital records for the period of December 1999 to 
February 2000 reflect that in December 1999, the veteran 
complained of an intermittent tingling sensation in the left 
arm, neck, and leg following a weightlifting injury three 
years earlier.  Examination of the spine revealed decrease 
range of motion suspected to be secondary to body habitus.  

In February 2000, the veteran's complaints included chronic 
back and left shoulder problems.  

A VA treatment record from April 2000 reflects that the 
veteran reported that he would experience headaches and 
dizziness if he did not take his sinus medication.  The 
assessment included DJD of the low back.  

VA general medical examination in April 2000 revealed that 
the veteran continued to report problems with his low back, 
shoulders, knees, ankles, his sinuses, and muscle spasms.  
Physical examination revealed left shoulder abduction to 110 
degrees, and on the right shoulder, 175 degrees.  Bilateral 
rotation of each shoulder was to 90 degrees.  The veteran 
exhibited a great deal of wincing and facial grimacing on 
range of motion of the left shoulder.  Flexion of the knee 
was from 0 to 140 degrees, bilaterally.  Dorsiflexion of the 
ankle was to 10 degrees, bilaterally, and planter flexion of 
each ankle was to 45 degrees.  The veteran's lungs were noted 
to be clear to auscultation.  The diagnosis included DJD of 
the low back without X-ray findings of osteoarthritis, slight 
decrease in forward flexion, and no muscle spasm, sinusitis 
without any evidence of drainage or signs of sinusitis, DJD 
of the shoulders, knees, and ankles, with some limited range 
of motion exhibited on the left shoulder, but negative X-ray 
findings, and good range of motion of the knees.  The general 
medical examiner further commented that there was no 
objective evidence of any nondiagnosable illness.

VA examination in May 2000 revealed that the veteran 
complained of intermittent sinusitis and rhinitis with 
congestion over the previous 9 years.  The veteran had taken 
intermittent sprays and antihistamines and decongestants.  
The diagnosis was non-allergic rhinitis and sinusitis for 
about 9 years.  The examiner further commented that the 
veteran had three to six non-incapacitating episodes of 
sinusitis each year.  

VA treatment records from July 2000 reflect no X-ray findings 
of active pulmonary disease but clinical findings of upper 
expiratory wheezes.  The assessment included sinus congestion 
with upper lobe wheezes and chronic back pain.  In August 
2000, results from a pulmonary function study were 
interpreted to reflect poor reproducibility of expiratory 
flows, but that data suggested moderate restrictive pulmonary 
processes.  In October 2000, the veteran's complaints 
included chronic back pain.  He also noted some dyspnea but 
denied any headaches and lungs were clear.  In April 2001, 
the veteran's complaints included low back pain, dyspnea 
secondary to allergies, and right shoulder pain, but no 
headaches.  His lungs were again noted to be clear.  In 
August 2001, the veteran's complaints included sinus 
headaches and low back pain.  The assessment included chronic 
sinusitis.  In November 2001, the veteran's chief complaints 
included low back pain and sinus headaches.  

Private medical records from March 2002 reflect that the 
veteran was evaluated with complaints of chest discomfort 
with risk factors of hypertension, hyperlipidemia, and a 
family history of coronary artery disease.  March 2002 chest 
X-rays were interpreted to reveal normal findings and the 
veteran denied having any headaches.  

VA treatment records from April 2002 reflect that the veteran 
continued to report chronic low back pain but no headaches.  

Private medical records from August 2002 reflect that the 
veteran received treatment for low back and bilateral 
shoulder pain.  Examination of the shoulders revealed that 
the right shoulder appeared to have more accessory motion 
than the left, with right abduction to 115 degrees and left 
abduction to 125 degrees.  

Private records from October 2002 reflect an impression of 
bronchitis and left shoulder pain.  In December 2002, the 
veteran's complaints included post nasal drainage and sinus 
headaches, and the impression included viral upper 
respiratory infection and migraine headaches.  A subsequent 
undated record reflects continuing complaints of sinus 
headaches and leg soreness.  The impression was bronchitis 
and low back pain.

VA spine examination in December 2002 revealed that the 
veteran complained of shoulder and low back pain on a daily 
basis.  He also took regular medication for sinusitis and 
complained of problems with both ankles.  Physical 
examination revealed some cloudiness of the right tympanic 
membrane and that the nasal mucosa was somewhat dry.  The 
veteran was able to forward flex his lumbar spine to 60 
degrees and backward extend to 20 degrees.  Lateral flexion 
was to 30 degrees and rotation to 25 degrees, bilaterally.  
Shoulder elevation was to 170 degrees with some marked facial 
grimacing.  The veteran was able to internally and externally 
rotate the shoulders to 90 degrees, bilaterally.  On sitting 
in a chair, the veteran was able to flex the knee from 0 to 
approximately 110 degrees, bilaterally.  The range of motion 
of the ankles was normal.  He was able to dorsiflex the ankle 
to 10 degrees and planter flex to 40 degrees, bilaterally.  
In his diagnosis, the examiner noted that the veteran had a 
diagnosis of DJD of the lumbar spine, and that there was 
moderate decrease in range of motion on subjective 
examination.  He also noted that current X-ray findings 
indicated DJD.  There was also adequate range of motion of 
the shoulders, however, there appeared to be considerable 
pain associated with this.  X-rays of both shoulders were 
noted to be normal.  There was no evidence of pathology in 
either ankle.  The examiner also did not find evidence of 
pathology in the knees, except for the veteran's subjective 
complaints of pain.  The examiner also stated that the 
veteran had no evidence of active sinusitis.

A private medical record from February 2003 reflects 
continuing complaints of headache.  The impression included 
headache and back pain.  

VA treatment records from March 2003 reflect that the 
veteran's complaints included low back pain, increased 
headaches, and chronic sinusitis.

March 2003 private medical records reflect an impression of 
low back pain that had recently become chronic over the 
previous several years with apparent lumbar radiculopathy 
into the left leg.  April 2003 MRI was noted to reveal normal 
findings.

Private medical records from June 2003 and early July 2003 
reflect a diagnosis of chronic bronchitis.  

A September 2003 private sleep disorder center report 
reflects diagnoses that included severe obstructive sleep 
apnea.

VA nose and sinus examination in November 2003 revealed that 
the veteran complained of sinusitis over the previous ten 
years with congestion, post nasal drip, drainage, pressure, 
and headache issues.  The diagnosis was bilateral 
neurosensory hearing loss and constant tinnitus for 10 years, 
and chronic, non-debilitating sinusitis intermittently for 
about 10 years, treated with antibiotics about six times a 
year.  

VA spine examination in November 2003 revealed that the 
examiner reviewed the claims file in conjunction with his 
examination, including available service medical records 
provided by the veteran.  At this time, the veteran did not 
have any signs, symptoms, or complaint of acute sinusitis or 
bronchitis.  The veteran noted that he always had some neck 
pain in association with his shoulder disability.  Physical 
examination of the neck revealed full range of motion with 
pain.  The veteran did not have any nasal congestion at the 
time of the examination.  The diagnosis was DDD of the 
cervical spine and sinusitis and acute bronchitis by history.  
The examiner opined that it was less likely as not that the 
veteran was service connected for acute bronchitis as a 
complication of sinusitis.  It was noted that the veteran had 
episodes of an upper respiratory tract infection while he was 
on active duty and such episodes were very common.  The 
veteran also had a few episodes of sinusitis and acute 
bronchitis after he was released from active duty, and again, 
the examiner commented that such episodes were very frequent 
in the general population.  

The examiner stated that it had not been proven that the 
veteran had some type of an underlying immune deficiency 
syndrome which made him predisposed to such episodes of 
bronchitis and that he acquired this immune deficiency while 
he was on active duty.  Other that that, the examiner stated 
that these episodes of upper respiratory tract infection, 
both while he was on active duty and afterwards could pass as 
common transient respiratory tract infections.  

In a statement received in March 2004, the veteran's spouse 
describes the differences in the veteran following his return 
from Desert Storm.  

VA treatment records from April 2004 reflect that the 
veteran's complaints included shoulder, neck, and right leg 
pain.  In May 2004, the veteran's complaints included dyspnea 
and headaches.  Chest X-rays from June 2003 were noted to be 
negative.  The lungs were clear in all lobes.  

VA treatment records from September and October 2004 reflect 
that in September 2004, the veteran's complaints continued to 
include low back pain and headaches.  Chest X-rays from 
August 2004 were negative.  

VA treatment records from October 2004 to May 2005 reflect 
that in October 2004, there was a diagnosis of 
bronchitis/flu-like syndrome.  In January 2005, the veteran's 
complaints included headaches when his blood sugar was low.  
Chest X-rays were negative.  The lungs were clear in all 
lobes.  In May 2005, the veteran noted that he always had 
headaches.  

VA spine examination in March 2005 revealed that the veteran 
reported continued back, shoulder, knee, and ankle problems.  
Physical examination revealed flexion of the right shoulder 
to 138, at which point he had tenderness to 142 degrees, and 
when this action was carried out a second time, the result 
was 136/142.  Abduction of the right shoulder was met by 
discomfort at 108 degrees, the veteran thereafter able to 
achieve 112.  Internal and external rotation at the right 
shoulder were both at 62 degrees.  During and following 
active range of motion of the right shoulder, pain was the 
more prevalent feature rather than stiffness, weakness, 
incoordination or fatigability.  The veteran was also well-
muscled at the right shoulder with no evidence deltoid 
atrophy.  Left shoulder flexion was to 118 degrees, with 
addition motion achieved to 126.  A repeat effort revealed 
118/124.  Abduction at the left shoulder was met by 
discomfort at 115, the veteran thereafter able to achieve 
118.  A repeat effort revealed 114/116.  The veteran had 64 
degrees of external rotation and 62 degrees of internal 
rotation at the left shoulder with discomfort rather than 
fatigability, weakness or incoordination.  

The right knee revealed extension to 0 and no clinical 
instability of the knee.  Flexion was met by complaints of 
discomfort at 110 degrees with repeated measurements 
unchanged.  The left knee also revealed extension to 0.  
There was no instability and flexion was to 110 degrees with 
repeated measurements unchanged.  The right ankle was one-
eighth of an inch in circumference larger than the left, and 
there was a little more inversion ability at the right than 
the left.  Dorsiflexion at the right ankle was 20 degrees 
with volar flexion of 45 degrees.  No complaints of pain were 
elicited.  The left ankle revealed 20 degrees of dorsiflexion 
and plantar flexion of 45 degrees.  No complaints of pain 
were elicited.  

Examination of the lumbar spine revealed a slightly increased 
lumbar lordosis.  The veteran complained of pain on palpation 
of the L5-S1 interspace.  There was no radiation of the 
discomfort to the lower extremities on dural stretch testing 
and no neurological deficits were noted.  There was no lumbar 
muscle spasm and no tenderness over the sciatic notches.  
Flexion was met by complaints of discomfort at 56 degrees, 
the veteran thereafter being able to achieve 60 degrees.  A 
second effort revealed 54/60.  The extension of the lumbar 
spine was met by complaints of discomfort at 22 degrees, the 
veteran thereafter being able to achieve 28 degrees.  A 
second effort revealed 20/24.  Right and left lumbar spinal 
lateral flexion was carried out at 30 degrees, bilaterally, 
with repeated measurements unchanged.  Right lumbar spinal 
rotation was met by complaints of discomfort at 24 degrees, 
the veteran thereafter achieving 27 degrees.  A second effort 
revealed 23/26.  Left lumbar spinal rotation was met by 
complaints of pain at 26 degrees, the veteran thereafter 
achieving 30 degrees.  A second effort revealed 24/30.  

The diagnoses were right and left retropatellar pain 
syndrome, chronic strain of the shoulders, lumbar strain 
without features of compressive neuropathy, chronic right 
ankle strain, and left ankle complaints with normal 
examination.  It was the examiner's opinion that there was no 
clinical evidence on physical or historical review of DDD.  
He believed that the veteran had lumbar strain as noted on 
previous examination in the service medical records.  The 
veteran's complaints were considered to be an extension of 
his service-connected lumbar osteoarthritis, a natural age-
related progression.

March 2005 VA nose and sinus examination revealed that the 
veteran complained of intermittent sinusitis since 1990 
manifested by post nasal drip and drainage and pressure in 
the facial and head area.  He had been treated with various 
medications, including sprays, antihistamines, and 
decongestants, and also took antibiotics approximately three 
to five times a year.  He denied any seasonal history of 
nasal symptoms.  The diagnosis was intermittent sinusitis 
since 1990 requiring antibiotic therapy three to five times a 
year, non-debilitating at times.  It was also noted that the 
veteran had non-allergic rhinitis since 1990 with no nasal 
obstruction or polyps.  The record was noted to reveal that 
the veteran had chronic sphenoid sinusitis.

VA treatment records from June 2005 reflect that the veteran 
complaints included numbness and tingling of the hands 
believed by the veteran to be caused by his neck, chronic low 
back pain/arthritis associated with weather changes, and 
headaches associated with lipoma in his head.  

At the veteran's hearing before the Board in October 2005, 
the veteran testified that over the past year, his low back 
disability had required bedrest for a period of one week 
sometime in March (transcript (T.) at p. 4).  He stated that 
he had spasms, problems with bending over, and radiating pain 
(T. at p. 4).  The veteran also complained of radiating pain 
in his shoulders (T. at pp. 6-7).  He would get sinus 
infections at the rate of 10 to 12 times a year, which would 
also result in ear and gland infections that would require 
the constant use of antihistamines, decongestants, and 
antibiotics (T. at p. 9).  He also had a lot of headaches 
connected with his sinuses (T. at pp. 9-10).  He described it 
as a migraine headache (T. at p. 10).  About three times a 
year, he would have to go to the emergency room because of 
his sinuses (T. at p. 10).  He denied ever being advised or 
receiving surgery for his sinuses (T. at p. 10).  

The veteran believed he was entitled to an earlier effective 
date for his compensable rating for sinusitis based on his 
continual prosecution of his original claim and the fact that 
his original claims file had been lost (T. at pp. 12-13).  
The veteran also complained of swelling of his ankles and 
knees (T. at pp. 13-16).  The veteran indicated that while he 
did recall initially experiencing headaches unrelated to his 
sinuses, he believed that his active diagnosis of headaches 
was due to his sinusitis (T. at pp. 19-20).  He then stated 
that he believed he had headaches outside his sinuses (T. at 
p. 20).  Regarding his claims for service connection for 
bronchitis and respiratory disability, the veteran noted that 
he was exposed to oil fires while in the Persian Gulf (T. at 
pp. 25-26).  He was told by VA that he had bronchitis (T. at 
p. 27).  He had also been diagnosed with sleep apnea (T. at 
p. 28).  The first diagnosis of bronchitis was in about 2000 
(T. at p. 28).  


II.  Rating Criteria and Analysis

Entitlement to Increased Evaluations for DJD of the Lumbar 
Spine, Shoulders, Knees, and Ankles

With respect to the veteran's lumbar spine disability, the 
Board notes that the veteran continues to disagree with the 
20 percent rating that was recently assigned to his low back 
disability, effective from November 1999, and that it will be 
necessary to consider former Diagnostic Codes 5292 and 5295, 
in addition to the criteria arising out of the revisions to 
the Codes relating to spine disabilities, effective in and 
after September 2002.  

Before doing so, however, the Board would like to point out 
that it will not consider former Diagnostic Code 5293 
relating to intervertebral disc syndrome or its subsequent 
revisions in rating the veteran's low back disorder, as DDD 
has never been formally adjudicated as secondary to the 
veteran's DJD of the lumbar spine, and the claims file does 
not reflect a clear diagnosis of DDD of the lumbar spine.  
While arthritis has clearly been associated with the 
veteran's service-connected disability, as noted more fully 
below, since arthritis is rated based on limitation of 
motion, it will not provide a basis for an increased rating.  

Therefore, in turning to the evidence of record, the Board 
will be required to focus on symptoms such as pain, 
limitation of motion, and muscle spasm.  In this regard, 
examination of the back in April 1999 revealed no evidence of 
increased discomfort with motion, with flexion to 90 degrees, 
extension to 30 degrees, rotation to 30 degrees, bilaterally, 
and flexion to 35 degrees, bilaterally, in April 2000, the 
diagnosis included DJD of the low back without X-ray findings 
of osteoarthritis, slight decrease in forward flexion, and no 
muscle spasm, in December 2002, the veteran was able to 
forward flex his lumbar spine to 60 degrees and backward 
extend to 20 degrees, and lateral flexion was to 30 degrees 
and rotation to 25 degrees, bilaterally, and in March 2005, 
there was no lumbar muscle spasm, flexion was met by 
complaints of discomfort at 56 degrees, extension of the 
lumbar spine was met by complaints of discomfort at 22 
degrees, right and left lumbar spinal lateral flexion was 
carried out at 30 degrees, bilaterally, right lumbar spinal 
rotation was met by complaints of discomfort at 24 degrees, 
and left lumbar spinal rotation was met by complaints of pain 
at 26 degrees.  

In summary, the Board finds that the veteran's limitation of 
forward flexion, lateral flexion, extension and rotation with 
pain demonstrated since April 1999, while progressively 
worsening, is still most consistent with moderate but not 
severe disability under Diagnostic Code 5292, and to use the 
same pain to justify a 40 percent evaluation for severe 
disability would constitute pyramiding under 38 C.F.R. 
§ 4.14.

Similarly, the Board finds that the veteran is also not 
entitled to a higher or separate compensable rating for DJD.  
In this regard, the Board notes that arthritis is also rated 
on limitation of motion, and the Board finds that the 
limitation of motion and pain in the lumbar spine has already 
been accounted for in the veteran's current rating under 
Diagnostic Code 5292.  Consequently, the veteran's DJD of the 
lumbar spine could not in any way provide a basis for a 
higher or separate rating on the current record.

As noted above, the Board also finds that the veteran's DJD 
of the lumbar spine is also not sufficiently severe to meet 
the criteria for an evaluation in excess of 20 percent under 
Diagnostic Code 5295.  While the Board notes that there were 
complaints of pain with palpation at the L5-S1 interspace in 
March 2005, muscle spasm was not indicated, and based on the 
lack of evidence of listing of the spine, marked limitation 
of forward bending, positive Goldthwait's sign, or some of 
these rating criteria with abnormal mobility on forced 
motion, a rating of 40 percent is not warranted.  In 
addition, since disability for DJD is also based on the 
limitation of motion of the affected joint under Diagnostic 
Code 5003, a separate or higher rating under this code for 
DJD of the lumbar spine for motion limitation and pain would 
not be justified.

Finally, as was alluded to above, the lack of findings of 
ankylosis of the lumbar spine or forward flexion of less than 
56 degrees would clearly preclude an increased rating for his 
DJD of the lumbar spine under the new diagnostic code for 
lumbosacral or cervical strain.  38 C.F.R. § 4.71a, 
Diagnostic Code 5237 (effective September 26, 2003).  More 
specifically, March 2005 examination revealed forward flexion 
of 56 degrees and under the new criteria, the next highest 
rating for thoracolumbar spine limitation of forward flexion 
is a 40 percent rating for limitation of 30 degrees or less.

The Board has additionally considered a higher rating for DJD 
of the lumbar spine under 38 C.F.R. § 3.321, and finds that 
the veteran's lumbar DJD alone has not been manifested by 
symptoms that are so unusual or exceptional, with such 
related factors as frequent hospitalization and marked 
interference with the veteran's employment, as to prevent the 
use of the regular rating criteria.  38 C.F.R. § 3.321.

Turning next to the veteran's 10 percent ratings for right 
and shoulder DJD, the Board initially notes that in the 
absence of findings of ankylosis, compensable limitation of 
either arm, and impairment of the humerus, clavicle or 
scapula, the veteran was provided a 10 percent rating under 
Diagnostic Code 5003 relating to his DJD, based on 
noncompensable limitation of motion with pain.  Since this 
the maximum rating for DJD of one joint, a higher schedular 
rating for DJD is not warrant, and as was noted above with 
respect to the veteran's low back disability, since pain has 
already been accounted for in assigning the current 10 
percent rating for each disability, pain alone cannot provide 
a basis for an even higher rating, especially in the light of 
the absence of compensable limitation of motion of either 
shoulder.

The Board has reviewed the noncompensable ratings currently 
in effect for DJD of the knees and ankles, and finds that the 
RO apparently has determined that the lack of recent X-ray 
findings of DJD of the knees and ankles precludes the 
assignment of a compensable rating.  However, the Board finds 
that the veteran has been service connected for DJD of the 
knees and ankles based on initial bone scan findings, and 
that to service connect DJD and not assign a rating based on 
the lack of current X-ray findings would amount to a 
severance of service connection of DJD without proper notice.  
Accordingly, the Board finds that it has no current 
alternative but to find that the veteran has DJD associated 
with both the knee and ankle joints, and that based on 
noncompensable limitation of motion and pain existing in 
differing degrees with respect to these joints, separate 10 
percent ratings for limitation of motion of the right knee, 
left knee, right ankle, and left ankle are warranted under 
Diagnostic Code 5003.  The Board would again point out that 
an even higher rating for pain of any of these joints is not 
indicated where pain is one of the primary bases for a 
compensable rating and there is no compensable limitation of 
motion of the affected joints.  

The Board also finds that a higher rating for DJD of the 
shoulders, knees, and ankles is not warranted under 38 C.F.R. 
§ 3.321, since none of these disabilities has been manifested 
by symptoms that are so unusual or exceptional, with such 
related factors as frequent hospitalization and marked 
interference with the veteran's employment, as to prevent the 
use of the regular rating criteria.


Entitlement to an Increased Evaluation for Sinusitis 

Under the new version of 38 C.F.R. § 4.97, Diagnostic Code 
6514, a zero percent evaluation is warranted when sinusitis 
is detected by X-ray only.  A 10 percent rating is warranted 
for one or two incapacitating episodes per year of sinusitis 
requiring prolonged (lasting four to six weeks) antibiotic 
treatment, or; three to six non-incapacitating episodes per 
year of sinusitis characterized by headaches, pain, and 
purulent discharge or crusting.  A 30 percent evaluation is 
provided when there is evidence of three or more 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or; more than six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  A 50 percent evaluation is warranted 
following radical surgery with chronic osteomyelitis, or; 
near constant sinusitis characterized by headaches, pain, and 
tenderness of the affected sinus, and purulent discharge or 
crusting after repeated surgeries.  A note following 38 
C.F.R. § 4.97, Diagnostic Code 6514 provides that an 
incapacitating episode of sinusitis means one that requires 
bedrest and treatment by a physician.

The evidence reflects that the veteran has complained of 
intermittent episodes of sinusitis with associated headaches, 
drainage, and congestion as primary symptoms.  VA clinical 
records substantiate that the veteran has continued to 
experience symptoms of sinusitis on an ongoing but 
intermittent basis.  As noted above, examiners have 
determined that the veteran's history and evaluation were 
consistent with yearly non-incapacitating episodes of 
sinusitis at a rate of three to six, characterized by 
headaches, pain and purulent discharge or crusting, and while 
the veteran has claimed non-incapacitating episodes in excess 
of six per year, VA examination in November 2003 did not 
reveal any nasal examination and March 2005 VA examination 
revealed entirely negative findings.  March 2005 examination 
also did not indicate any polyps or nasal obstruction.  Thus, 
even if the Board were to determine that there was sufficient 
evidence of more than six non-incapacitating episodes per 
year, on this record, the Board cannot conclude that such 
episodes were manifested by headaches, pain, and purulent 
discharge or crusting.  

Based on the pertinent criteria listed above, the Board finds 
that a rating in excess of the currently assigned 10 percent 
for chronic sinusitis continues to be unwarranted under the 
applicable rating criteria.  Although the medical evidence of 
record suggests that the veteran experiences headaches, 
drainage, and congestion on a regular basis, the evidence of 
record does not establish that his sinusitis is manifested by 
three or more incapacitating episodes per year of sinusitis 
requiring prolonged (lasting four to six weeks) antibiotic 
treatment, or; more than six non-incapacitating episodes per 
year of sinusitis characterized by headaches, pain, and 
purulent discharge or crusting that would warrant a 30 
percent rating under Diagnostic Code 6514 (2005).  Clearly, 
the symptoms of the veteran's chronic sinusitis do not meet 
the criteria for a 50 percent rating under the criteria of 
Diagnostic Code 6514, as there is no evidence of surgical 
intervention and the type of constant symptomatology 
necessary for a 50 percent evaluation.

Finally, the Board has also considered entitlement to a 
higher evaluation for this service-connected disability under 
38 C.F.R. § 3.321.  However, the Board cannot conclude that 
the disability picture as to this disability has been so 
unusual or exceptional, with such related factors as frequent 
hospitalization and marked interference with his employment, 
as to prevent the use of the regular rating criteria.  38 
C.F.R. § 3.321.


Entitlement to an Effective Date Earlier than November 19, 
2003, for a 10 percent Rating for Sinusitis

While the Board has determined that a rating in excess of 10 
percent is not warranted for the veteran's sinusitis, the 
Board has reviewed the reconstructed claims file, and finds 
that there is sufficient evidence to demonstrate that the 
veteran continually prosecuted an appeal based on the filing 
of the original claim for service connection for sinusitis.  
Thus, the Board finds that its ability to assign an effective 
date in this matter is not limited to the law and regulations 
applicable to increased rating claims, and that it is 
permitted to consider whether a 10 percent rating is 
warranted from the day following the veteran's discharge from 
service.  38 U.S.C.A. § 5110.  

In this regard, the Board has noted that prior to the current 
effective date of November 19, 2003, a May 2000 VA examiner 
determined that the veteran had three to six non-
incapacitating episodes of sinusitis each year.  
Consequently, the Board will give the veteran the benefit of 
the doubt, and conclude that during the pendency of the 
veteran's claim, his sinusitis has been characterized by 
symptoms warranting a 10 percent evaluation under Diagnostic 
Code 6514.  

Accordingly, the Board will assign an effective date of 
November 30, 1999, for the 10 percent evaluation for the 
veteran's service-connected sinusitis.


Entitlement to Service Connection for Bronchitis, a 
Respiratory Disability, and Headaches

The Board has carefully reviewed the record with respect to 
each of these claimed disabilities, and initially notes that 
while the record does reflect reports of headaches in 
association with the veteran's sinusitis (any headaches 
associated with sinusitis would be compensated by virtue of 
the existing 10 percent evaluation for sinusitis), it does 
not reflect medical evidence of a current headache disability 
separate from the veteran's sinusitis, and the existence of a 
current disability is a requirement in all claims for service 
connection.  In addition, although the Board recognizes that 
the veteran claims he experiences headaches apart from his 
sinusitis, he is not a physician and has not otherwise been 
shown to have medical training or other expertise that would 
enable him to diagnose headaches apart from those associated 
with his sinusitis.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  

Similarly, with respect to the claims for service connection 
for bronchitis and other respiratory disorder, an examiner 
examined the veteran and the record in November 2003, and 
provided a diagnosis of acute bronchitis by history only.  
The examiner opined that it was less likely as not that the 
veteran was service connected for acute bronchitis as a 
complication of sinusitis.  The examiner noted that the 
veteran had several episodes of upper respiratory tract 
infection while he was on active duty and that such episodes 
were very common.  The veteran also had a few episodes of 
sinusitis and acute bronchitis after he was released from 
active duty, and again, the examiner commented that such 
episodes were very frequent in the general population.  The 
examiner further noted that it had not been proven that the 
veteran had some type of an underlying immune deficiency 
syndrome which made him predisposed to such episodes of 
bronchitis and that he acquired this immune deficiency while 
he was on active duty.  Other that that, the examiner stated 
that these episodes of upper respiratory tract infection, 
both while he was on active duty and afterwards, could pass 
as common transient respiratory tract infections.  

The Board further notes that while there was a subsequent 
diagnosis of bronchitis in October 2004, the veteran's lungs 
were noted to be clear and chest X-rays negative in January 
2005, and there were no relevant findings at the time of VA 
nose and sinus examination in March 2005.  Accordingly, as 
the determination of current disability is based on the 
existence of a current disability at the time of adjudication 
as opposed to any point during the pendency of the claim 
(Chelte v. Brown, 10 Vet. App. 268 (1997)), the Board finds 
that the November 2003 examiner's opinion together with the 
lack of current evidence of chronic bronchitis requires that 
the veteran's claim for service connection for bronchitis 
must also be denied on the basis of no current disability.

Finally, with respect to the veteran's claim for a 
respiratory disorder as an undiagnosed illness under 
38 C.F.R. § 3.317, the Board finds that the November 2003 
examiner's comments about the veteran's record of common 
acute upper respiratory infections essentially preclude 
service connection for any respiratory disorder on the basis 
of a lack of evidence of current respiratory disability.  

In addition, the record does not demonstrate the type of 
chronicity with respect to the treatment or complaints of 
respiratory symptoms since service, or a compensable level of 
disability, to establish compliance with the required showing 
of objective indications of chronic disability during the 
relevant time period of service or to a degree of disability 
of 10 percent or more within the specified presumptive 
period.  

In this regard, the veteran's report of chronic respiratory 
disability has not been objectively supported by examination, 
and whether his statements are sufficient to confirm 
"objectively" a "sign" of disability manifested by 
respiratory symptoms is, in the Board's view, a highly 
dubious proposition.  Even assuming that the regulation 
contemplates the grant of service connection on such lay 
evidence and without competent medical evidence to confirm 
objectively disability manifested by respiratory symptoms, 
the lay evidence alone does not demonstrate manifestation to 
a compensable degree.  

There is also no evidence that persuasively shows that the 
veteran has disability that is manifested by respiratory 
symptoms that causes material impairment in the industrial 
setting.  Since disability manifested by respiratory symptoms 
was not present in service and is not shown to a compensable 
degree post service, there is simply no current disability to 
connect to the veteran's active service.

The Board would also note that since sleep apnea and 
bronchitis are known diagnoses, they are incapable of being 
service connected pursuant to 38 C.F.R. § 3.317(a)(1)(ii) 
(2005).

Accordingly, the Board finds that a preponderance of the 
evidence is against the claims for service connection for 
bronchitis, a respiratory disorder, and headaches.


ORDER

An evaluation in excess of 10 percent for DJD of the right 
shoulder is denied.

An evaluation in excess of 10 percent for DJD of the left 
shoulder is denied.

An evaluation in excess of 20 percent for DJD of the lumbar 
spine is denied.

An evaluation in excess of 10 percent for sinusitis is 
denied.

An effective date of November 30, 1999, for a 10 percent 
evaluation for sinusitis is granted.

An evaluation of 10 percent for DJD of the right ankle is 
granted.

An evaluation of 10 percent for DJD of the left ankle is 
granted.

An evaluation of 10 percent for DJD of the right knee is 
granted.

An evaluation of 10 percent for DJD of the left knee is 
granted.

The claim for service connection for headaches is denied.

The claim for service connection for a respiratory disorder 
as secondary to undiagnosed illness is denied.

The claim for service connection for bronchitis is denied.


REMAND

With respect to the claims for service connection for hiatal 
hernia and DDD of the cervical spine, the Board finds that 
findings of current disability and relevant in-service 
treatment records warrant that the veteran be afforded 
appropriate examinations to determine the etiology of these 
claimed disorders.  In this regard, the Board notes that 
while the November 2003 VA spine examiner did not find a 
relationship between the veteran's DDD of the cervical spine 
and service, he suggested the need for neurological 
consultation with respect to this claim.  

With respect to the veteran's claim for bilateral hearing 
loss, the Board finds that while disability for VA purposes 
was not demonstrate in the veteran's in-service examination 
in April 1999, in light of VA's loss of at least some of the 
veteran's service medical records, the veteran's in-service 
occupation of cannoneer, and a post-service diagnosis of 
hearing loss by the November 2003 VA nose and sinus examiner, 
the Board also finds that this issue should be remanded for 
an appropriate examination to determine whether any current 
hearing loss is related to active service.  

Finally, in view of the fact that the veteran's hypertension 
has not been evaluated since April 2000, and that the veteran 
claimed in a February 2003 statement that his hypertension 
had gotten worse, the Board has determined that the veteran 
should be furnished with a new VA examination to determine 
the current nature and severity of this service-connected 
disability.  

Accordingly, this case is REMANDED for the following actions:

1.  The veteran should be afforded an 
appropriate VA examination to determine 
the nature and etiology of any hearing 
loss.  The claims file should be made 
available to the examiner for review in 
connection with the examination.  All 
indicated studies should be performed, 
and all findings reported in detail.  The 
examiner should state whether it is at 
least as likely as not that any current 
hearing loss is related to active 
service.

2.  The veteran should be afforded an 
appropriate VA examination to determine 
the nature and etiology of the veteran's 
hiatal hernia.  The claims file should be 
made available to the examiner for review 
in connection with the examination.  All 
indicated studies should be performed, 
and all findings reported in detail.  The 
examiner should state whether it is at 
least as likely as not that the veteran's 
hiatal hernia is related to active 
service.

3.  The veteran should be afforded an 
appropriate VA examination by a 
neurologist to determine the nature and 
etiology of the veteran's DDD of the 
cervical spine.  The claims file should 
be made available to the examiner for 
review in connection with the 
examination.  All indicated studies 
should be performed, and all findings 
reported in detail.  The examiner should 
state whether it is at least as likely as 
not that the veteran's DDD of the 
cervical spine is related to active 
service.

4.  The veteran should be afforded an 
appropriate VA examination to determine 
the nature and severity of the veteran's 
service-connected hypertension.  The 
claims file should be made available to 
the examiner for review in connection 
with the examination.  All indicated 
studies should be performed, and all 
findings reported in detail.

5.  The case should again be reviewed on 
the basis of the additional evidence.  If 
any benefit sought on appeal remains 
denied, the appellant and his 
representative should be provided a 
supplemental statement of the case and 
given the opportunity to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


